Hudson City Sav. Bank v Friedman (2017 NY Slip Op 00153)





Hudson City Sav. Bank v Friedman


2017 NY Slip Op 00153


Decided on January 11, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 11, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2015-08187
 (Index No. 34393/13)

[*1]Hudson City Savings Bank, respondent, 
vLibe Friedman, appellant, et al., defendants.


Menashe & Associates, LLP, Montebello, NY (Shoshana Schneider of counsel), for appellant.
Cohn & Roth, Mineola, NY (Kevin T. MacTiernan of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Libe Friedman appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Loehr, J.), dated June 22, 2015, as granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against him, to strike his affirmative defenses, and for the appointment of a referee.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant's contention, the notice of default sent to him by the plaintiff substantially complied with the terms of the mortgage (see Pennymac Holdings, LLC v Tomanelli, 139 AD3d 688, 689; Wachovia Bank, Natl. Assn. v Carcano, 106 AD3d 724, 725; Indymac Bank, F.S.B. v Kamen, 68 AD3d 931).
Accordingly, the Supreme Court properly granted the plaintiff's motion, inter alia, for summary judgment on the complaint insofar as asserted against the appellant.
RIVERA, J.P., CHAMBERS, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court